Citation Nr: 0005143	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-03 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  

Service administrative records and the veteran's DD 214 show 
that the veteran served in Vietnam from June 1968 to July 
1969.  His principal duty is listed as turret artillery 
mechanic.  He received the following medals and 
commendations:  National Defense Service Medal, Vietnam 
Campaign Medal, and Vietnam Service Medal.  

This appeal arises from a determination by the regional 
office in Cleveland, Ohio, that the veteran is not entitled 
to service connection for PTSD.  


FINDINGS OF FACT


1.  The veteran has indicated that he provided standard 
vehicle maintenance on self-propelled long range artillery, 
that he helped with firing the artillery at times, and that 
at times, his unit received incoming fire from the enemy 
while he was operating the gun.  

2.  There were times when the veteran was maintaining and 
helping operate the long-range artillery that he was engaged 
in combat with the enemy.  

3.  PTSD was not present in service, and has not been 
medically demonstrated after discharge from service.  

4.  If PTSD is present, there is no medical evidence 
establishing a link between current PTSD symptomatology and 
any claimed inservice stressor.  

5.  The veteran's claim of entitlement to service connection 
for PTSD is not plausible.  

CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains on appeal that he was subject to 
hostile fire on a few occasions while he was stationed in 
Vietnam, and that he was witness to fellow soldiers being 
injured or killed.  He contends that the stress of these 
situations caused him to develop PTSD.  

I.  Background

Service medical records are negative for any complaints, 
findings, or diagnoses indicative of an acquired psychiatric 
disorder, including PTSD.  On examination for discharge from 
service in July 1969, the report of medical history shows no 
complaints of a psychiatric nature.  Clinical evaluation of a 
psychiatric nature was indicated as normal.  

An initial claim for service connection for PTSD was received 
from the veteran in October 1997.  

A Department of Veterans Affairs (VA) hospital report in May 
1997 indicates that the veteran was admitted for therapy for 
alcohol abuse and complaints relating to pain in several 
joints.  He had a comprehensive psychological, psychosocial, 
and chemical dependency assessment, and the diagnoses 
included alcohol dependence, nicotine dependence, and 
degenerative joint disease of various joints.  

VA outpatient treatment reports for 1997 show treatment and 
evaluation for various musculoskeletal complaints and 
problems with continued use of alcohol.  

A VA hospital report shows that the veteran was hospitalized 
for several days in October 1997 for continued problems 
involving the use of alcohol and a problem with authorities 
when he received a driving-under-the-influence citation.  He 
also continued to have significant problems with pain in 
various joints.  The diagnoses included alcohol dependency 
with psychological dependency, nicotine dependency, and 
history of PTSD.  

In a statement in January 1998, the veteran indicated that he 
was at a forward fire base when he saw an incoming explosion 
from enemy fire injure several people who were carrying 
stretchers from a helicopter.  In February 1998, the veteran 
indicated that he used alcohol to self-medicate to eliminate 
nightmares, guilt feelings, flashbacks, and isolation because 
of his memories of his service in Vietnam.  

At a hearing at the regional office in April 1998, the 
veteran testified that he performed maintenance work as a 
mechanic on heavy artillery, including howitzers, while he 
was stationed in Vietnam, and that he helped fire such heavy 
guns at times.  He stated that he was sometimes out in the 
field to provide maintenance, and that both in the field and 
at his home base, there were occasions that the enemy 
attacked or provided sniper, rocket, or mortar attacks.  He 
stated that on one occasion, another battery, operating about 
seven miles away, was being overrun, and that his battery was 
receiving some fire also.  He indicated that his battery 
provided support for the other battery that was being 
overrun.  He also stated that he witnessed at least one 
soldier near him being injured.  He reported that he attended 
group sessions for PTSD with other veterans, but that he did 
not receive individual counseling or medication, aside from 
sleeping tablets for nighttime use.  

The veteran was hospitalized for approximately 10 days in 
January 1998 for surgery on the cervical spine, and the 
medical records relating to this hospitalization show no 
history, complaints, findings, or diagnoses relating to PTSD.

The Department of the Army, U.S. Armed Services Center for 
Research of Unit Records, in October 1998, provided histories 
of the veteran's unit in Vietnam indicating some combat 
incidents and casualties in the veteran's unit during his 
period in Vietnam, but the Center was unable to document that 
the veteran's unit was almost overrun by the enemy during 
this period. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  However, the threshold question that 
must be resolved with regard to a claim for service 
connection is whether the veteran has presented evidence for 
a well-grounded claim.  38 U.S.C.A. § 5107(a).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than mere allegation; the claim must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A well-grounded service connection 
claim generally requires medical evidence of a current 
disability, medical, or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and a current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If a claim is 
not well grounded, the appeal must fail with respect to it, 
and there is no duty to assist the claimant further in the 
development of facts pertinent to the claim.  Struck v. 
Brown, 9 Vet. App. 145, 146 (1996).  

In regard to a claim for service connection for PTSD, service 
connection requires medical evidence diagnosing the 
condition, a link, established by medical evidence, between 
current symptoms and an inservice stressor, and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304.  

In addition, in the case of a veteran who engaged in combat 
with the enemy, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  

The VA General Counsel in an opinion in VAOPGCPREC 12-99 of 
October 1999 indicated that the ordinary meaning of the 
phrase "engaged in combat with the enemy" requires that a 
veteran had participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  A determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with the 
enemy" necessarily depends on the facts in each case.  In 
addition, the U.S. Court of Appeals for Veterans Claims (the 
Court) has indicated that 38 U.S.C.A. § 1154 does not obviate 
the need to show medical evidence of a current disability and 
of a nexus between such current disability and the veteran's 
service.  Arms v. West, 12 Vet. App. 188 (1999) and Kessel v. 
West, 13 Vet. App. 9 (1999).  

In this case, the veteran's service records indicate that he 
served in Vietnam as a mechanic in a heavy artillery unit.  
He has testified that his unit received incoming fire from 
the enemy on occasion, and this is consistent with the nature 
of his unit and the circumstances of his service.  The 
Department of the Army, U.S. Armed Services Center for 
Research of Unit Records, in October 1998, provided histories 
of the veteran's unit in Vietnam indicating some combat 
incidents and casualties in the veteran's unit during his 
period in Vietnam.  The veteran has testified that he viewed 
certain stressful situations when others were wounded.  The 
Board finds that the veteran did engage in combat with the 
enemy on certain occasions, and that his testimony, alone, is 
sufficient to establish an inservice stressor, since it is 
consistent with the nature and circumstances of his service.  

However, the current record only shows a diagnosis of a 
history of PTSD.  When the veteran was initially hospitalized 
for problems with alcohol in May 1997, psychiatric and 
psychological evaluation only resulted in the diagnosis of 
alcohol dependence.  His problems with alcohol are well 
documented.  In October 1997, a VA hospital report indicates 
a history of PTSD, but does not indicate that such disability 
was actually found.  The VA outpatient treatment reports fail 
to show the presence of a specific PTSD diagnosis, although 
the veteran is attending a group for Vietnam veterans.  
Although the veteran has stated that he has PTSD, the present 
record does not contain any confirmed diagnosis of PTSD.  
Although the veteran, as a layperson, is competent under the 
law to describe symptoms he has seen or experienced, he is 
not competent to render a diagnosis.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Without medical evidence of a 
diagnosis of PTSD, the claim for service connection is not 
well grounded. 

Even if a diagnosis of PTSD were given, the current record 
fails to demonstrate any connection between any claimed 
current symptomatology and an inservice stressor.  In this 
regard, the service medical records are negative for any 
complaints, findings, or diagnoses indicative of a 
psychiatric disability, and there are no medical records 
showing PTSD for many years after discharge from service.  A 
continuity of symptomatology in service and after service has 
not been demonstrated.  See 38 C.F.R. § 3.303.  

Basically, the present record fails to demonstrate any 
medical evidence establishing a link between any possible or 
claimed PTSD currently being manifested and any inservice 
stressor or disability.  The veteran has stated that his 
current symptoms were the result of his exposure to stress 
and stressors in service.  However, although the veteran, as 
a layperson, is competent under the law to describe symptoms 
he has seen or experienced, he is not competent to render a 
diagnosis, or to offer a medical opinion attributing a 
disability to service.  Grottveit v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  Without some 
medical evidence or opinion establishing a link between the 
veteran's claimed current symptomatology and service, the 
veteran's claim for service connection for PTSD is not well 
grounded.  The claim must be denied.  


ORDER

The veteran's claim for PTSD is not well grounded, and is 
denied.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals




 

